Title: From Thomas Jefferson to Anne Cary Randolph, 29 June 1806
From: Jefferson, Thomas
To: Randolph, Anne Cary


                        
                            My dearest Anne.
                            
                            Washington June 29. 06.
                        
                        I have now to acknolege your letter of the 20th. from which I learnt with real affliction that sickness in
                            the family had prevailed generally, that Ellen was still ill, & your dear Mama not well. I hope this will find all
                            re-established, & that tomorrow’s letters will tell me so. I shall count with long scores the three weeks to come after
                            which I hope to be with you. an unfortunate accident happened in Genl. Mason’s island yesterday. about sun-rise his house
                            was discovered to be afire, & in spite of all the aid carried to him, one wing was burnt down & the middle part nearly
                            so. they saved their furniture. suspicions arising that it was done by one of his house servants who wished the family to
                            go back to Georgetown, he was arrested & on his way to prison with the constable, he jumped out of the boat & drowned
                            himself. I understand the family will continue through the summer in the remaining wing. Genl. Dearborne continues ill of
                            a fever. mrs S. H. Smith is always at her country house, tho’ she came in and dined with us two days ago. we have had the
                            thermometer, one day (the 25th.) at 96°. kiss your beloved Mama for me, & all the little ones. present my warm
                            affections to your Papa, and accept yourself assurances of my tender love.
                        
                            Th: Jefferson
                            
                        
                    